 1    Donald G. Grant, OSB NO. 860417
      Washougal Town Square, Suite 245
 2    1700 Main Street
      Washougal, WA 98671
 3    TEL: (360) 694-8488
      FAX: (360) 694-8688
 4    E-MAIL: don@dongrantps.com
              Of Counsel for Defendant Barclays
 5                   Bank Delaware

 6
                              UNITED STATES DISTRICT COURT
 7
                                    DISTRICT OF OREGON
 8                                   PORTLAND DIVISION
 9
       LYNNE STEWART,
10                                                Case No. 2:18-cv-01072-SU
       Plaintiff,
11                                                STIPULATED MOTION TO
       v.                                         DISMISS COMPLAINT
12                                                WITHOUT PREJUDICE [AND
       BARCLAYS BANK DELAWARE; and                PROPOSED ORDER OF
13     DOES 1 through 100 inclusive,              DISMISSAL]
14     Defendants.
                                                  EXPEDITED HEARING
15                                                REQUESTED [LR 7-1(g)]
16
                         I. STIPULATED MOTION FOR DISMISSAL.
17
              IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
18
      LYNNE STEWART (“Plaintiff”) and Defendant BARCLAYS BANK DELAWARE
19
      (“Defendant”), the parties hereto, through their counsel of record, hereby
20    stipulate as follows:
21            WHEREAS, Plaintiff served her Complaint commencing this action on

22    July 18, 2018;

23
     MOHB042.MOT3.wpd
24   STIPULATED MOTION TO DISMISS
     [AND PROPOSED ORDER] - 1
     (Case No. 2:18-cv-01072-SU)
 1             WHEREAS, the parties have now agreed to the dismissal of the

 2    Complaint without prejudice and without an award of attorneys fees and costs
      to either party;
 3
              WHEREAS, the parties hereby stipulate as follows:
 4
              The Court shall dismiss the Complaint filed by Plaintiff herein without
 5
       prejudice and without an award of attorneys fees and costs to either party
 6     pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii).
 7            DATED: January 28, 2020

 8
                                    /s/ Donald G. Grant
                                    Donald G. Grant, OSB No. 860417
 9                                  Of Counsel for Defendant Barclays Bank Delaware

10                                          Donald G. Grant, P.S.
                                            Attorneys and Counselors at Law
11                                          Washougal Town Square, Suite 245
                                            1700 Main Street
                                            Washougal, WA 98671
12                                          TEL: (360) 694-8488
                                            FAX: (360) 694-8688
13                                          E-MAIL: don@dongrantps.com

14
                                    /s/ Kyle Schumacher
                                    KYLE SCHUMACHER, OSB No. 121887
15                                  Of Counsel for Plaintiff Lynne Stewart

16                                         Kyle Schumacher, OSB No. 12188
                                           Attorney at Law
17                                         227 N. Loop 1604 E. Suite 130
                                           San Antonio, TX 78232
                                           FAX: (408) 279-2299
18                                         E-MAIL: kschumacher@perryshieds.com
19                              II. ORDER OF DISMISSAL

20
             IT IS SO ORDERED:
21
                    January 28,
             Dated:____________2020                  /s/ Patricia Sullivan
                                                    _____________________________
22
                                                    Magistrate Judge Patricia Sullivan
23
     MOHB042.MOT3.wpd
24   STIPULATED MOTION TO DISMISS
     [AND PROPOSED ORDER] - 2
     (Case No. 2:18-cv-01072-SU)
